                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

TURTLE ISLAND FOODS,                      )
SPC, ET AL.,                              )
                                          )
                Plaintiffs,               )
                                          )
       v.                                 )   Case No. 2:18-CV-04173
                                          )
MARK RICHARDSON,                          )
                                          )
                Defendant.                )

                                     ORDER

       On August 8, 2019, the Court held a teleconference with the parties to discuss

the status of the case and the impediments to settlement. After discussion with counsel,

the Court believes that this case would benefit from participation in the Court’s

Mediation and Assessment Program.

       Accordingly, the Court hereby ORDERS that this case be referred to the Director

of the Court’s Mediation and Assessment Program, Jill A. Morris. The parties are

directed to email the courtroom deputy Christy Anderson at

Christy_Anderson@mow.uscourts.gov and also contact the Mediation and Assessment

Program office by noon on August 9, 2019 to advise the Court as to which of the

available dates the parties have selected for the mediation.


Date: August 8, 2019                             S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                            Fernando J. Gaitan, Jr.
                                                 United States District Judge




            Case 2:18-cv-04173-FJG Document 60 Filed 08/08/19 Page 1 of 1
